Filed 8/18/22 Mirshojae v. Reghabi CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE

 HAMID R. MIRSHOJAE et
 al.,                                                        B306298

           Plaintiffs and                                    (Los Angeles County
           Respondents,                                      Super. Ct. No. LC105208)

           v.

 ROSS REGHABI,

           Defendant and
           Appellant.


 KHOSRO REGHABI,                                             B306298

           Plaintiff and Appellant,                          (Los Angeles County
                                                             Super. Ct. No. LC106094)
           v.

 HAMID MIRSHOJAE et al.,

           Defendants and
           Respondents.
      APPEAL from a judgment of the Superior Court of Los
Angeles County, Melvin D. Sandvig, Judge. Dismissed.
      Ross K. Reghabi, in pro. per., for Defendant and Appellant
in L.A. Super. Ct. No. LC105208 and Plaintiff and Appellant in
L.A. Super. Ct. No. LC106094.
      Miller Barondess, Christopher D. Beatty, Minh-Van T. Do,
and Bernadette M. Bolan, for Plaintiffs and Respondents in L.A.
Super. Ct. No. LC105208 and Defendants and Respondents in
L.A. Super. Ct. No. LC106094.
                   ____________________________
      Khosro Reghabi (also known as Ross Reghabi) appeals from
a judgment entered in favor of Hamid Mirshojae, Woodland Hills
Medical Clinic I, and Woodland Hills Medical Clinic II against
Reghabi and the Reghabi Law Group on two complaints
consolidated in the trial court. After the trial court entered
judgment and Mirshojae began judgment enforcement efforts,
Reghabi violated court orders over the course of 16 months,
ultimately resulting in a trial court order finding Reghabi in
contempt of court for violations of seven different court orders.
      The record indicates, and the trial court concluded, that
Reghabi has evaded personal service of multiple types of
documents, including orders that he sit for a judgment debtor
examination and an order to show cause why he should not be
held in contempt for violation of seven post-judgment trial court
orders.
      Based on Reghabi’s violations of the trial court’s post-
judgment orders, Mirshojae filed a motion in this court to dismiss
Reghabi’s appeal under the disentitlement doctrine. We will
grant Mirshojae’s motion and dismiss the appeal.




                                2
                         BACKGROUND
       Reghabi is a California attorney. Though the parties
disagree about the timing, Reghabi had a preexisting attorney-
client relationship with Ahang Zarin Kelk—Mirshojae’s ex-wife—
when Reghabi began representing Mirshojae in litigation in 2016.
Mirshojae and Kelk divorced in 2010, but Kelk continued to be
the office manager for Mirshojae’s clinics and the two continued
to work together on other business ventures.
       Mirshojae is a doctor, owns several clinics (including two
that Reghabi named as defendants in his lawsuit against
Mirshojae), and had an ownership interest in two properties that
were the subject of Mirshojae’s suit against Reghabi, Kelk
(Mirshojae’s ex-wife), and Allen Yadegar (who Mirshojae’s
complaint identifies as Kelk’s fiancé).
       According to Mirshojae’s complaint against Reghabi, Kelk,
and Yadegar, Kelk and Yadegar managed commercial properties
owned (at least in part) by Mirshojae until “Mirshojae’s
relationship with Kelk and Yadegar began to deteriorate” in
October 2016.
       A. The Lawsuits
       In February 2017, Mirshojae and two entities he owned
that held commercial properties filed a complaint (Los Angeles
Super. Ct. No. LC105208) alleging in eight causes of action that
Kelk and Yadegar were improperly collecting rent and interfering
with the properties’ relationships with their tenants. The
complaint alleged that Kelk and Yadegar had assisted in
managing the properties until Mirshojae discovered that the two
were embezzling money and were instructed in late 2016 to cease
and desist all work for the two properties. The complaint alleged




                               3
that Kelk and Yadegar continued to attempt to collect rents and
to divert the rent money to themselves.
       According to the complaint, Reghabi separately represented
Kelk in matters related to the transfer of her ownership interests
in the two properties to Mirshojae. The complaint alleged that
Reghabi nevertheless “began to provide Dr. Mirshojae advice on
his disputes with Kelk.” The complaint alleged that Reghabi had
committed legal malpractice, breached his fiduciary duty to
Mirshojae, and, together with Kelk, defrauded Mirshojae
regarding Mirshojae’s dispute with Kelk and Yadegar.
       Several months after Mirshojae filed his lawsuit, Reghabi
filed a complaint (Los Angeles Super. Ct. No. LC106094) against
Mirshojae, Kelk, and two of Mirshojae’s clinics alleging in five
causes of action that he had been retained to represent them and
they had failed to pay legal bills for various matters unrelated to
Mirshojae’s lawsuit against Kelk, Yadegar, and Reghabi.1
       By order on February 16, 2018, the trial court determined
that the matters were related. By the time the matters were
tried, Mirshojae had settled with Kelk and Yadegar, and the only
claims remaining in his suit against Reghabi were individual
causes of action for breach of fiduciary duty, legal malpractice,
and intentional misrepresentation between Mirshojae and
Reghabi.
       The two matters were tried to the court in February 2020.
During trial, the trial court consolidated the cases.
       After trial, the trial court entered judgment in favor of
Mirshojae against Reghabi on the causes of action that remained
in Mirshojae’s complaint (LC105208) and for Mirshojae and his

      1Reghabi’s claims against Kelk appear to have been
resolved by judgment entered for Reghabi in October 2019.




                                4
clinics on Reghabi’s complaint for nonpayment of attorney fees
(LC106094). The trial court awarded Mirshojae $5,482,269.18 on
his complaint against Reghabi and ordered that Reghabi take
nothing on his complaint against Mirshojae and the two clinics.
       Reghabi filed a timely notice of appeal.
       B. Post-Judgment
       On August 3, 2020, the trial court issued an order for
Reghabi to appear for a judgment debtor’s examination on
August 26, 2020. Mirshojae issued a subpoena for business
records with a deadline timed to coincide with the judgment
debtor’s examination. In a court order detailing some of
Mirshojae’s judgment collection efforts, the trial court stated:
“Despite many attempts by a process server, . . . Mirshojae has
been unable to serve Reghabi at his place of business with either
the” order or the subpoena. Because Mirshojae could not serve
Reghabi, the judgment debtor’s examination was continued from
August 26, 2020 to October 21, 2020, then again to January 14,
2021, May 12, 2021, June 24, 2021, September 8, 2021, October 8,
2021, and December 21, 2021.
       In September 2020, Mirshojae served Reghabi with
requests for production of documents; responses were due by
October 14, 2020. Reghabi served no responses.
       In April 2021, Mirshojae moved the trial court for an order
to show cause regarding sanctions for abuse of the discovery
process. In May 2021, five days before Mirshojae’s motion was
set for hearing, Reghabi served responses to the October
document requests and an opposition to Mirshojae’s motion. At
the May 12, 2021 hearing (at which Reghabi did not personally
appear), the trial court partially granted Mirshojae’s motion,
denying the request for an order to show cause, but ordering




                                5
Reghabi to serve responses and further responses without
objections to the discovery requests, to produce responsive
documents, and to pay Mirshojae $2,700 in sanctions, all within
20 days of the trial court’s order. Mirshojae served a notice of the
trial court’s ruling on both Reghabi and the attorney who
appeared at the hearing for Reghabi. Reghabi did not pay the
ordered sanctions and did not serve any further responses to
Mirshojae’s document requests.
       Based on Reghabi’s failure to comply with any of the trial
court’s May 2021 orders, Mirshojae filed a motion on August 3,
2021 requesting an order that required Reghabi to appear in
person before the trial court to show cause regarding further
sanctions and reporting of sanctions to the State Bar of
California, an order requiring Reghabi to provide further
responses without objections and all documents responsive to the
document requests served in September 2020, and an order that
Reghabi be given five days to pay the sanctions imposed in May
2021.
       The trial court heard Mirshojae’s motion on August 27,
2021. The trial court issued an order to show cause set for
hearing on September 28, 2021 regarding imposition of sanctions
and requiring Reghabi to appear in person. Despite the trial
court’s order, Reghabi’s counsel “stated in open court that . . .
Reghabi would not appear at the next hearing.” The trial court
also again ordered Reghabi to serve further responses without
objections and all documents responsive to the September 2020
document requests. Reghabi served no further responses and
produced no other documents. Mirshojae served a notice of the
trial court’s rulings at the August 27, 2021 hearing on both
Reghabi and the counsel who appeared at the hearing for him.




                                 6
       On September 23, 2021, Reghabi filed a “motion to quash
order to show cause,” which, according to the trial court, “sought
an order quashing the [trial court’s August 27, 2021 order]
insofar as the order directed . . . Reghabi to personally appear” at
the hearing on September 28, 2021. “Reghabi did not serve or file
anything . . . to show cause re sanctions, and he did not appear in
person at the” September 28, 2021 hearing. Instead, the same
counsel who had appeared for Reghabi at the two previous
hearings again appeared.
       At the September 28, 2021 hearing, the trial court ordered
Reghabi to pay sanctions to both Mirshojae and the trial court by
October 28, 2021. The trial court also issued a further order to
show cause at a hearing on October 28, 2021 regarding further
sanctions for Reghabi’s failure to appear and failure to provide
discovery responses. The trial court’s order states: “Although
[Reghabi’s attorney] waived notice, . . . Mirshojae served a notice
of ruling.”
       At the October 28, 2021 hearing, Reghabi again appeared
only through counsel. The trial court continued the hearing on
Reghabi’s motion to quash, and ultimately denied the motion to
quash at a hearing on December 20, 2021.
       In December 2021, Mirshojae filed an ex parte application
seeking an order to show cause why the trial court should not
find Reghabi in contempt for violations of the trial court’s orders.
The trial court granted the ex parte application and set the order
to show cause for hearing on January 24, 2022.
       The trial court heard the matter on January 24, 2022 and
found that Reghabi had “committed seven separate acts of
contempt.” The trial court’s contempt order was based on the
following:




                                 7
   • Reghabi’s violation of the trial court’s May 12, 2021 order to
       serve responses and further responses to Mirshojae’s post-
       judgment document requests, without objections within 20
       days of the trial court’s order;
   • Reghabi’s violation of the trial court’s May 12, 2021 order to
       produce documents responsive to Mirshojae’s post-
       judgment document requests within 20 days;
   • Reghabi’s violation of the trial court’s August 27, 2021
       order to “appear, in person, on September 28, 2021 at 8:30
       a.m., and to show cause, if any, why the [trial court] should
       not sanction . . . Reghabi and order him to provide written
       notice to the State Bar”;
   • Reghabi’s violation of the trial court’s August 27, 2021
       order to serve further responses to each of Mirshojae’s post-
       judgment document requests without objection within 20
       days;
   • Reghabi’s violation of the trial court’s August 27, 2021
       order to produce documents responsive to Mirshojae’s post-
       judgment document requests within 20 days;
   • Reghabi’s violation of the trial court’s September 28, 2021
       order to provide written notice of sanctions awarded to the
       State Bar of California within 30 days; and
   • Reghabi’s violation of the trial court’s September 28, 2021
       order to appear in person in the trial court on October 28,
       2021;
The trial court expressly did not include in its contempt order
violations of its orders to pay sanctions. Acknowledging that an
element of contempt is the contemnor’s “ability to comply with
the” order at issue, the trial court wrote: “It cannot be
determined that . . . Reghabi had the ability to timely pay the




                                 8
monetary sanctions ordered . . . because . . . Reghabi refuses to
disclose his financial information which underlies the discovery,
the judgment debtor’s examination[,] and this order to show
cause hearing.”
      Mirshojae moved this court for an order dismissing
Reghabi’s appeal based on the disentitlement doctrine. (See
Stoltenberg v. Ampton Investments, Inc. (2013) 215 Cal.App.4th
1225, 1229-1230 (Stoltenberg).)

                           DISCUSSION
       “An appellate court has the inherent power, under the
‘disentitlement doctrine,’ to dismiss an appeal by a party that
refuses to comply with a lower court order. [Citations.] As the
Supreme Court observed . . . [citation], ‘A party to an action
cannot, with right or reason, ask the aid and assistance of a court
in hearing his demands while he stands in an attitude of
contempt to legal orders and processes of the courts of this state.
[Citations.]’ ” (Stoltenberg, supra, 215 Cal.App.4th at pp. 1229-
1230; TMS, Inc. v. Aihara (1999) 71 Cal.App.4th 377, 379
(Aihara).) “No formal judgment of contempt is required; an
appellate court ‘may dismiss an appeal where there has been
willful disobedience or obstructive tactics. [Citation.]’ ”
(Stoltenberg, at p. 1230; Aihara, at p. 379.)
       “The power to dismiss an appeal for refusal to comply with
a trial court order has been exercised in a variety of
circumstances, including: where a parent had taken and kept
children out of the state in violation of a divorce decree
[citations]; where a husband had failed to pay alimony as ordered
in an interlocutory judgment of divorce [citation]; where a party
in a civil action was a fugitive from justice and in contempt of the
superior court for failure to appear on criminal charges after




                                 9
being released on bail [citation]; and where defendants willfully
failed to comply with trial court orders regarding a receivership.
[Citation.] Moreover, the inherent power to dismiss an appeal has
been exercised in several cases where a party failed or refused to
appear for a judgment debtor examination.” (Aihara, supra, 71
Cal.App.4th at pp. 379-380, italics added.)
       In Stone v. Bach (1978) 80 Cal.App.3d 442, 448, for
example, the Court of Appeal concluded that the appellant’s
behavior “demonstrate[d] a deliberate effort to achieve a stay of
execution of the money judgment against him without complying
with legal procedures.” The court found this conduct
“intolerable.” (Ibid.) In that case, the appellant explained at oral
argument that “his reason for refusal to comply with the trial
court’s orders to deposit partnership funds into trust and to be
sworn for examination was that the orders and the judgment of
the court [were] invalid, as he [would] assertedly demonstrate
during the appeal.” (Ibid., italics added.) The Court of Appeal
called this “the worst kind of bootstrapping,” explaining that “[a]
trial court’s judgment and orders, all of them, are presumptively
valid and must be obeyed and enforced. [Citation.] They are not
to be frustrated by litigants except by legally provided methods.”
(Ibid., italics added.)
       Reghabi argues that this case is not appropriate for
dismissal because Mirshojae’s efforts to enforce his judgment
“have not been completely obstructed.” Reghabi contends that he
has “substantially complied” with the trial court’s orders, and
that his “substantial compliance” distinguishes this case from
dismissals of other appeals under the disentitlement doctrine.
       To support his argument, Reghabi presents two facts. He
first argues that he provided responses to Mirshojae’s post-




                                10
judgment requests for production of documents (days before the
trial court was to hear Mirshojae’s motion to compel responses).
And second, Reghabi points out that Mirshojae has been able to
enforce part of the judgment. Mirshojae appears to have made an
unopposed motion to have the judgment that had been entered
against Kelk in Reghabi’s lawsuit assigned to Mirshojae. And
Mirshojae appears to have secured an order allowing him to sell
Reghabi’s interest in a piece of property.
       What Reghabi presents as “substantial compliance” does
not constitute substantial compliance with any trial court order.
       The discovery responses Reghabi ultimately produced were
not produced in response to the requests for production of
documents that was served on September 11, 2020. Nor were
they served in response to any court order. Rather, they were
served in response to Mirshojae’s motion to compel responses in
what appears to have been an effort to forestall a court order.
The trial court’s order notes that Reghabi “contends that the
motion [to compel] is moot as he served responses to the subject
discovery on 5/5/21.” The hearing was set for May 12, 2021, and
Reghabi served responses on May 5, 2021.
       Nevertheless, the trial court reviewed the responses, noted
that they included objections that had been waived by the
untimeliness of the responses, and were otherwise deficient. The
trial court granted the motion to compel responses and further
responses without objections within 20 days of the trial court’s
order. The trial court’s order on Mirshojae’s further motion to
compel indicates that Reghabi never served any further
responses or otherwise attempted to comply with the trial court’s
May 12, 2021 order until August 18, 2021 in advance of an
August 27, 2021 hearing, when Reghabi again served




                               11
supplemental responses. The trial court analyzed the responses,
and noted that they still contained objections, they were “still
insufficient,” and then identified specific ways in which responses
“lack credibility and are evasive.” The trial court again ordered
Reghabi to produce code-compliant responses and responsive
documents within 20 days. No further responses were ever
served.
      Serving obviously defective and evasive discovery responses
for no purpose other than to forestall hearings on motions to
compel that the trial court concluded “lack credibility and are
evasive” does not constitute compliance or substantial compliance
with the trial court’s orders. Indeed, in each instance, the orders
that Reghabi violated were not entered until after Reghabi had
attempted game the system by serving defective and deficient
responses.
      Additionally, that the trial court granted Mirshojae’s
motions to transfer certain of Reghabi’s assets to Mirshojae does
not constitute substantial compliance on Reghabi’s part of any of
the various court orders that Reghabi chose to ignore. Those
orders have never been at issue. And not obstructing orders
where one has no ability or power to obstruct is not the same thing
as compliance or substantial compliance with orders one is
required to affirmatively act to obey. Nothing was required of
Reghabi for the trial court to enter or enforce the transfer orders
that Reghabi uses to support his “substantial compliance”
argument; there was nothing for Reghabi to comply with.
      Finally, Reghabi argues that because he has raised legal
challenges to the trial court’s jurisdiction to require that he
appear in person, “[i]t cannot be said [that he] willfully
obstructed judgment enforcement.” This is the argument that




                                12
the Court of Appeal in Stone v. Bach, supra, 80 Cal.App.3d 442,
referred to as “the worst kind of bootstrapping.” (Id. at p. 448.)
As that court said, “[a] trial court’s judgment and orders, all of
them, are presumptively valid and must be obeyed and enforced.
[Citation.] They are not to be frustrated by litigants except by
legally provided methods.” (Ibid.)
      Here, Reghabi has violated a host of court orders. The
record demonstrates that he has evaded personal service so he
could argue that he has not been personally served, refused to
respond to post-judgment discovery requests, served defective
and deficient responses mere days before hearings on motions to
compel so that he could argue (unsuccessfully) that the motions
were moot, refused to comply with court orders to appear in court,
and has made no attempt to comply with court orders requiring
payment of sanctions or reporting of sanctions to the State Bar of
California.
      Reghabi has demonstrated that he will not obey court
orders with which he disagrees. As in Tobin v. Casaus (1954) 128
Cal.App.2d 588, 593, we see an appellant who is “unwilling to
respond to a court order with which he disagrees, but seeks to
obtain on appeal a conclusion with which he may be satisfied.”
We will grant Mirshojae’s motion to dismiss the appeal.

                         DISPOSITION
      The appeal is dismissed. Respondents are entitled to their
costs on appeal. The clerk of this court is directed to forward a




                               13
certified copy of this opinion to the State Bar of California to the
attention of the Office of the Chief Trial Counsel.
       NOT TO BE PUBLISHED



                                            CHANEY, J.

We concur:



             ROTHSCHILD, P. J.



             BENDIX, J.




                                 14